Case: 09-40299     Document: 00511209951          Page: 1    Date Filed: 08/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 20, 2010
                                     No. 09-40299
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JESSE TREVINO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 7:04-CR-290-2


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Pursuant to his guilty plea, Jesse Trevino was convicted of one count of
conspiring to possess more than 1000 kilograms of marijuana and more than five
kilograms of cocaine with intent to distribute and one count of conspiring to
launder money. The district court sentenced him to serve 140 months in prison
and a three-year term of supervised release. In the sole issue presented in this
appeal, he argues that the district court committed clear error by concluding
that an allegedly inoperable firearm found in his garage, which was used to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40299   Document: 00511209951 Page: 2        Date Filed: 08/20/2010
                                No. 09-40299

unload and store illegal drugs, was possessed in connection with his offense and
by imposing the corresponding sentencing enhancement found in U.S.S.G.
§ 2D1.1(b)(1).
      Our review of the record does not show that a connection between the
firearm found in Trevino’s garage and his drug-related offense was “clearly
improbable.” See U.S.S.G. § 2D1.1, comment. (n.3). To the contrary, this review
shows “that a temporal and spatial relation existed between the weapon, the
drug trafficking activity, and the defendant.” See United States v. Cisneros-
Gutierrez, 517 F.3d 751, 764-65 (5th Cir. 2008). Consequently, the district court
did not clearly err by imposing the disputed adjustment. See id. at 765. We
reject Trevino’s contention that application of the adjustment was improper due
to the firearm’s inoperable status because this factor is not dispositive. See
United States v. Paulk, 917 F.2d 879, 882 (5th Cir. 1990); see also United States
v. Jacquinot, 258 F.3d 423, 431 (5th Cir. 2001).
      The judgment of the district court is AFFIRMED.




                                       2